Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/amendments with respect to the claims have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. The claim and specification objections are withdrawn due to the amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (USPGPN 20130106354) in view of Kim et al (USPGPN 20190334355), as evidenced by Greening (USPGPN 20160006272), Dubarry et al (USPGPN 20180321323), Takahashi et al (USPGPN 20210384751), and Carlson (USPGPN 20220255326).
Independent Claim 1, Suzuki teaches a charge and discharge control device (Figs. 1 & 2) that controls charging and discharging of a battery module (101) in which a plurality of cell blocks (#1-#7 in Fig. 1, 201 #1-n & 201 #2-n in Fig. 2), each including one or more unit cells (112), are connected in parallel to one another (see Figs. 1 & 2), the device comprising a controller (105, via 103 in Fig. 2 & 102 in Fig. 1) configured to control a current flowing through each of the cell blocks based on at least one of a current load of each of the cell blocks or a parameter relating to the current load (¶’s [25-32, esp. 29, 31, 32] describes how the current [i.e. current of the load] is measured, and the current is controlled based on the measurements; ¶[30] describes the load being a vehicle; Fig. 3 teaches the method of control, where current is certainly related to the current load).
Suzuki fails to explicitly teach controller configured to control a current flowing through each of the cell blocks by using a current load, the current load being a ratio of the current relative to any one of a cell block capacity, a positive electrode capacity, and a negative electrode capacity in each of the cell blocks.
Kim teaches controller configured to control a current flowing through each of the cell blocks by using a current load (¶’s [60-65] describes the current being determined for the battery by the controller using the charging rate/current load, see Fig. 6), the current load being a ratio of the current relative to any one of a cell block capacity, a positive electrode capacity, and a negative electrode capacity in each of the cell blocks (¶[37] describes the c-rate/charging rate/discharging rate is defined in the same way as the applicant’s current load, where the rated capacity of the battery is the cell block capacity; see further ¶’s [52, 53, 56, 57] which describes the detection of the current). Carlson ¶[84], Dubarry ¶[57], and Takahashi ¶[110] provide further evidence of other ways the applicant’s current load term is defined in the art. Greening ¶[57] provides evidence that for the battery to be charged/discharged in the way described by Kim, namely by controlling via C-rate, it serves to improve the lifetimes of the battery(ies).
It would have been obvious to a person having ordinary skill in the art to modify Suzuki with Kim to provide improved battery lifetimes.
Dependent Claim 2, Suzuki is silent to the controller is configured to: estimate a state of charge (SOC) of the battery module as the parameter relating to the current load, and suppress a current flowing through the battery module, at least based on a fact that the SOC of the battery module is within a predetermined range, as compared to a case in which the SOC of the battery module is out of the predetermined range.
Kim teaches the controller is configured to: estimate a state of charge (SOC) of the battery module as the parameter relating to the current load, and suppress a current flowing through the battery module, at least based on a fact that the SOC of the battery module is within a predetermined range, as compared to a case in which the SOC of the battery module is out of the predetermined range (see Figs. 2-4, where the x-axis is the SOC, and the current is reduced/suppressed in certain range versus other range, see further suppress/stop charging see ¶’s [61-67]; one having ordinary skill in the art understands that if a battery has too high/low a state of charge, it can damage the battery to continue charging/discharging at a certain rate, and thus reduction of the rate and/or cutting off the battery can improve the battery lifetime).
It would have been obvious to a person having ordinary skill in the art to modify Suzuki with Kim to provide improved battery lifetimes.
Dependent Claim 5, the combination of Suzuki and Kim teaches the controller is configured to: calculate the current load of each of the cell blocks using a measurement value of the current flowing through each of the cell blocks, and control the current flowing through each of the cell blocks based on the calculated current load (see ¶’s [29, 31, 32], where “current load” is interpreted as current flowing to load described in ¶[30] of Suzuki; for Kim, ¶’s [52, 53, 56, 57] describes the detection of the current, ¶’s [60-65] describes the application of the current through the current loads/charging [C] rates).
Dependent Claim 6, the combination of Suzuki and Kim teaches the controller is configured to suppress a current flowing through the battery module, based on a fact that the current load is equal to or greater than a threshold value in any of the cell blocks, as compared to a case in which the current load is smaller than the threshold value in all of the cell blocks (¶’s [07, 31, 32] describes that when an excess current is detected in one or more paths, the resistance of that/those paths are changed to make them equal, where the definition of excess means that there is an inherent threshold of Suzuki; Kim teaches the current load being the C-rate).
Dependent Claim 7, Suzuki teaches a plurality of variable resistors parallel to one another are provided, each of the variable resistors being connected to a corresponding one of the cell blocks; and the controller is configured to adjust a resistance value of each of the variable resistors based on the calculated current load, thereby controlling the current flowing through each of the cell blocks (¶’s [26, 31, 32]).
Dependent Claim 8, the combination of Suzuki and Kim teaches a charge and discharge system comprising: the charge and discharge control device according to claim 1; and the battery module, a charging and discharging of which is controlled by the charge and discharge control device (Figs. 1 & 2 of Suzuki, Fig. 6 of Kim).
Independent Claim 9, Suzuki teaches a charge and discharge control method (Figs. 1-3, esp. 3 & ¶’s [25-32, esp. 29, 31, 32]) of controlling charging and discharging of a battery module (101) in which a plurality of cell blocks (#1-#7 in Fig. 1, 201 #1-n & 201 #2-n in Fig. 2), each including one or more unit cells (112), are connected in parallel to one another (see Figs. 1 & 2), the method comprising controlling a current flowing through each of the cell blocks based on at least one of a current load of each of the cell blocks or a parameter relating to the current load (¶’s [25-32, esp. 29, 31, 32] describes how the current [i.e. current of the load] is measured, and the current is controlled based on the measurements; ¶[30] describes the load being a vehicle; Fig. 3 teaches the method of control).
Suzuki fails to explicitly teach controller configured to control a current flowing through each of the cell blocks by using a current load, the current load being a ratio of the current relative to any one of a cell block capacity, a positive electrode capacity, and a negative electrode capacity in each of the cell blocks.
Kim teaches controller configured to control a current flowing through each of the cell blocks by using a current load (¶’s [60-65] describes the current being determined for the battery by the controller using the charging rate/current load, see Fig. 6), the current load being a ratio of the current relative to any one of a cell block capacity, a positive electrode capacity, and a negative electrode capacity in each of the cell blocks (¶[37] describes the c-rate/charging rate/discharging rate is defined in the same way as the applicant’s current load, where the rated capacity of the battery is the cell block capacity; see further ¶’s [52, 53, 56, 57] which describes the detection of the current). Carlson ¶[84], Dubarry ¶[57], and Takahashi ¶[110] provide further evidence of other ways the applicant’s current load term is defined in the art. Greening ¶[57] provides evidence that for the battery to be charged/discharged in the way described by Kim, namely by controlling via C-rate, it serves to improve the lifetimes of the battery(ies).
It would have been obvious to a person having ordinary skill in the art to modify Suzuki with Kim to provide improved battery lifetimes.
Independent Claim 10, Suzuki teaches a non-transitory storage medium storing a charge and discharge control program for charging and discharging (inherently inside of 105, as described in ¶[33]) of a battery module (101) in which a plurality of cell blocks (#1-#7 in Fig. 1, 201 #1-n & 201 #2-n in Fig. 2), each including one or more unit cells (112), are connected in parallel to one another (see Figs. 1 & 2), the program causing a computer (105) to control a current flowing through each of the cell blocks based on at least one of a current load of each of the cell blocks or a parameter relating to the current load (¶’s [25-32, esp. 29, 31, 32] describes how the current [i.e. current of the load] is measured, and the current is controlled based on the measurements; ¶[30] describes the load being a vehicle; Fig. 3 teaches the method of control).
Suzuki fails to explicitly teach controller configured to control a current flowing through each of the cell blocks by using a current load, the current load being a ratio of the current relative to any one of a cell block capacity, a positive electrode capacity, and a negative electrode capacity in each of the cell blocks.
Kim teaches controller configured to control a current flowing through each of the cell blocks by using a current load (¶’s [60-65] describes the current being determined for the battery by the controller using the charging rate/current load, see Fig. 6), the current load being a ratio of the current relative to any one of a cell block capacity, a positive electrode capacity, and a negative electrode capacity in each of the cell blocks (¶[37] describes the c-rate/charging rate/discharging rate is defined in the same way as the applicant’s current load, where the rated capacity of the battery is the cell block capacity; see further ¶’s [52, 53, 56, 57] which describes the detection of the current). Carlson ¶[84], Dubarry ¶[57], and Takahashi ¶[110] provide further evidence of other ways the applicant’s current load term is defined in the art. Greening ¶[57] provides evidence that for the battery to be charged/discharged in the way described by Kim, namely by controlling via C-rate, it serves to improve the lifetimes of the battery(ies).
It would have been obvious to a person having ordinary skill in the art to modify Suzuki with Kim to provide improved battery lifetimes.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Kim, further in view of Akaishi et al (USPGPN 20200136399), as evidenced by Greening, Dubarry, Takahashi, and Carlson.
Dependent Claim 3, Suzuki is silent to the predetermined range concerning the SOC of the battery module is set based on a magnitude of a change of inclination of a voltage relative to a charge amount in each of the cell blocks.
Akaishi teaches the predetermined range concerning the SOC of the battery module is set based on a magnitude of a change of inclination of a voltage relative to a charge amount in each of the cell blocks (see Figs. 2-3F). Furthermore, Akaishi teaches the controller is configured to: estimate a state of charge (SOC) of the battery module as the parameter relating to the current load, and suppress a current flowing through the battery module, at least based on a fact that the SOC of the battery module is within a predetermined range, as compared to a case in which the SOC of the battery module is out of the predetermined range (range shown by Figs. 2-3F, 6, 7, & 10, where the SOC keeping control would be a suppression operation, and yes to s603 or s604 represent the SOC being in predetermined ranges between the flat region and 100% or 0%, where the SOC in this flat region is directly linearly mapped to SOC see Figs. 2-3F). Akaishi teaches that by performing this method of making sure the batteries are inside the range(s) before suppressing charging/discharging, it serves to improve the accuracy and efficiency of the system (see ¶’s [25, 26, 39, 105, 106]).
It would have been obvious to a person having ordinary skill in the art to modify Suzuki in view of Kim with Akaishi to provide improved accuracy and efficiency.
Dependent Claim 4, the combination of Suzuki, Kim, and Akaishi teaches the controller is configured to: calculate the current load of each of the cell blocks using a measurement value of the current flowing through each of the cell blocks (see ¶’s [29, 31, 32], where “current load” is interpreted as current flowing to load described in ¶[30] of Suzuki; ¶’s [52, 53, 56, 57] of Kim), and suppress the current flowing through the battery module, based on a fact that the current load is equal to or greater than a threshold value in any of the cell blocks in addition to a fact that the SOC of the battery module is within the predetermined range (¶’s [07, 31, 32] describes that when an excess current is detected in one or more paths, the resistance of that/those paths are changed to make them equal, where the definition of excess means that there is an inherent threshold of Suzuki; Figs. 2-4 and ¶’s [60-65] of Kim).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859